Affirmed and Opinion Filed November 19, 2020




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-01400-CR

                    DARRELL LAMOND DAVIS, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 6
                            Dallas County, Texas
                    Trial Court Cause No. F-19-75008-X

                         MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Nowell
                            Opinion by Justice Nowell
      Darrell Lamond Davis was indicted for murder. He entered a guilty plea,

judicially confessed, and proceeded to a jury trial. The jury found him guilty and

sentenced him to life imprisonment. In a single issue, appellant argues the trial court

abused its discretion by admitting autopsy photographs. We affirm the trial court’s

judgment.

      In his brief, appellant asserts that, as part of the punishment phase, the State

offered “a slew of autopsy photos depicting the [complainant’s] injuries.” Without

identifying any objectionable exhibits by number, appellant argues the State did not
need the photographs because he did not contest guilt, and the unidentified exhibits

only served to “inflame the jury.” Although he notes the State introduced two dozen

autopsy photographs, the only exhibits appellant specifically identifies in his brief

are State’s Exhibits 128 and 129.

      At trial, in a hearing outside the presence of the jury, the lawyers and trial

court judge discussed admissibility of autopsy photographs. With respect to State’s

Exhibits 128 and 129, appellant’s counsel agreed “on some level the jury is entitled

to know” how the complainant was injured. Appellant’s counsel continued: “I think

some of the pictures would be admissible for those purposes. I just would like to

keep them as few as possible.” He also asked whether State’s Exhibits 128 and 129

could be shown to the jury in black and white instead of in color, but the State, after

consulting with the medical examiner, asserted the details would not be “as obvious”

if the pictures were in black and white. The trial court judge then concluded State’s

Exhibits 128 and 129 were relevant to show the graphic nature of the injuries, they

were the only two photographs showing a particular injury, and the medical

examiner stated she needed the photographs; the trial court determined the two

exhibits were admissible.

      On appeal, appellant argues State’s Exhibits 128 and 129 were unfairly

prejudicial and should have been excluded pursuant to Rule 403.             However,

appellant did not raise this complaint in the trial court and appellant’s argument at

trial did not make the judge aware that the basis for his objection to any of the
                                         –2–
photographs, including State’s Exhibits 128 and 129, was that they should be

excluded pursuant to Texas Rule of Evidence 403. See TEX. R. EVID. 403 (the court

may exclude relevant evidence if its probative value is substantially outweighed by

a danger of unfair prejudice, confusing the issues, misleading the jury, undue delay,

or needlessly presenting cumulative evidence). At trial, appellant asked that State’s

Exhibits 128 and 129 be shown to the jury in black and white. As to the other “slew

of autopsy photos,” appellant’s counsel stated he would “like to keep them as few as

possible.”

      Appellant’s complaints in the trial court do not comport with his argument on

appeal. See Gibson v. State, 541 S.W.3d 164, 166 (Tex. Crim. App. 2017). Nothing

about appellant’s arguments in the trial court were sufficient to make the trial judge

aware that he believed any of the photographs were objectionable pursuant to

evidentiary rule 403. Based on the record, we conclude appellant has not preserved

this argument for appeal. See id.; see also TEX. R. APP. P. 33.1. We overrule

appellant’s sole issue.

      We affirm the trial court’s judgment.



                                            /Erin A. Nowell/
                                            ERIN A. NOWELL
                                            JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
191400F.U05
                                         –3–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DARRELL LAMOND DAVIS,                         On Appeal from the Criminal District
Appellant                                     Court No. 6, Dallas County, Texas
                                              Trial Court Cause No. F-19-75008-X.
No. 05-19-01400-CR          V.                Opinion delivered by Justice Nowell.
                                              Justices Molberg and Reichek
THE STATE OF TEXAS, Appellee                  participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 19th day of November, 2020.




                                        –4–